


110 HR 6371 IH: Earned Income Credit Information Act

U.S. House of Representatives
2008-06-25
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		2d Session
		H. R. 6371
		IN THE HOUSE OF REPRESENTATIVES
		
			June 25, 2008
			Mr. Emanuel (for
			 himself, Mr. Crowley,
			 Mr. Kind, Ms. Schwartz, Mr.
			 Levin, Ms. Sutton,
			 Mr. Filner, and
			 Mr. Bishop of New York) introduced the
			 following bill; which was referred to the Committee on Ways and Means
		
		A BILL
		To amend the Internal Revenue Code of 1986 to require
		  employers to notify their employees of the availability of the earned income
		  credit.
	
	
		1.Short titleThis Act may be cited as the
			 Earned Income Credit Information Act
			 of 2008.
		2.Findings and
			 purpose
			(a)FindingsThe Congress hereby finds:
				(1)President Gerald Ford and Congress created
			 the earned income credit (EIC) in 1975 to offset the adverse effects of Social
			 Security and Medicare payroll taxes on working poor families and to encourage
			 low-income workers to seek employment rather than welfare.
				(2)President Ronald
			 Reagan described the earned income credit as “the best anti-poverty, the best
			 pro-family, the best job-creation measure to come out of Congress.”
				(3)Over the last 30
			 years, the EIC program has grown into the largest Federal anti-poverty program
			 in the United States. In 2005, 22.8 million tax filers received $42.4 billion
			 in tax credits through the EIC program.
				(4)In
			 2007, the EIC provided a maximum Federal benefit of $4,716 for families with 2
			 or more children, $2,853 for families with a single child, and $428 for a
			 taxpayer with no qualifying children.
				(5)Based on analysis
			 conducted by the General Accountability Office, 25 percent of those eligible to
			 receive the EIC do not take advantage of the tax benefit.
				(6)Based on analysis
			 conducted by the Joint Economic Committee, working Americans may have lost out
			 on approximately $8 billion in unclaimed earned income credits in 2004.
				(7)In response to a study by the California
			 Franchise Tax Board that found that there were approximately 460,000 California
			 families that qualified, but did not file, for the EIC, Governor Arnold
			 Schwarzenegger signed into law Assembly Bill 650, the Earned Income Tax Credit
			 Information Act, on October 13, 2007. The law requires that California
			 employers notify employees of their potential eligibility for the EIC.
				(8)In order to ensure that tax benefits
			 designed to assist working Americans reach the maximum number of people, the
			 Federal Government should enact a similar law.
				(b)PurposeThe purpose of this Act is to inform the
			 greatest possible number of Americans about their potential eligibility for the
			 earned income credit in a way that is neither costly nor burdensome for
			 employers or the Government.
			3.Employer
			 notification of availability of earned income credit
			(a)In
			 generalChapter 77 of the
			 Internal Revenue Code of 1986 (relating to miscellaneous provisions) is amended
			 by adding at the end the following new section:
				
					7529.Employer
				notification of availability of earned income credit
						(a)In
				generalEvery employer
				required to provide a statement under section 6051 (relating to W–2 statements)
				to a potential EIC-eligible employee shall provide to such employee the notice
				described in subsection (c).
						(b)Potential
				EIC-eligible employeeFor purposes of this section, the term
				potential EIC-eligible employee means any individual whose annual
				wages from the employer are less than the amount of earned income (as defined
				in section 32(c)(2)) at which the credit under section 32(a) phases out for an
				individual described in section 32(c)(1)(A)(ii) (or such other amount as may be
				prescribed by the Secretary).
						(c)Contents of
				notice
							(1)In
				generalThe notice required by subsection (a) shall be—
								(A)a copy of Internal
				Revenue Service Notice 797 or any successor notice, or
								(B)a notice stating:
				Based on your annual earnings, you may be eligible to receive the earned
				income credit from the Federal Government. The earned income credit is a tax
				credit for certain working individuals and families. In 2008, earned income
				credit benefits are available for taxpayers with earnings up to $38,646
				($41,646 if married filing jointly). Eligibility and benefit amounts vary
				according to filing status (single or married), number of qualifying children,
				and other sources of income. For example, in 2008, earned income credit
				benefits are available for childless taxpayers earning less than $15,880,
				taxpayers with 1 child earning less than $36,995, and taxpayers with 2 or more
				children earning less than $41,646. In most cases, earned income credit
				payments will not be used to determine eligibility for Medicaid, supplemental
				security income, food stamps, low-income housing or most temporary assistance
				for needy families programs. Even if you do not owe Federal taxes, you may
				qualify, but must file a tax return to receive the earned income credit. For
				information regarding your eligibility to receive the earned income credit,
				contact the Internal Revenue Service by calling 1–800–829–1040 or through its
				web site at www.irs.gov. The Volunteer Income Tax Assistance (VITA) program
				provides free tax preparation assistance to individuals under the above income
				limits. Call the IRS at 1–800–906–9887 to find sites in your
				area..
								(2)Years after
				2008In the case of the notice in paragraph (1)(B) for taxable
				years beginning in a calendar year after 2008—
								(A)such calendar year
				shall be substituted for 2008,
								(B)the lowest amount of earned income for a
				taxpayer with no qualifying children at which the credit phases out under
				section 32(a)(2)(B) for taxable years beginning in such calendar year shall be
				substituted for $15,880,
								(C)the lowest amount of earned income for a
				taxpayer with 1 qualifying child at which the credit phases out under section
				32(a)(2)(B) for such taxable years shall be substituted for
				$36,995, and
								(D)the lowest amount of earned income for a
				taxpayer with 2 or more qualifying children at which the credit phases out
				under section 32(a)(2)(B) for such taxable years shall be substituted for
				$41,646.
								(d)Exemption for
				small employers
							(1)In
				generalAn employer shall not
				be required to provide notices under this section during any calendar year if
				the employer employed an average of 25 or fewer employees on business days
				during the preceding calendar year. For purposes of the preceding sentence, a
				preceding calendar year may be taken into account only if the employer was in
				existence throughout such year.
							(2)Employers not in
				existence in preceding yearIn the case of an employer which was not in
				existence throughout the preceding calendar year, the determination under
				paragraph (1) shall be based on the average number of employees that it is
				reasonably expected such employer will employ on business days in the current
				calendar year.
							(3)Special
				rules
								(A)Controlled
				groupsFor purposes of this subsection, all persons treated as a
				single employer under subsection (b), (c), (m), or (o) of section 414 shall be
				treated as 1 employer.
								(B)PredecessorsAny
				reference in this subsection to an employer shall include a reference to any
				predecessor of such employer.
								(e)Timing and
				manner of noticeThe notice
				required by subsection (a) shall be provided to each employee at the same time
				and in the same manner as the employer statement is furnished to each such
				employee under section
				6051.
						.
			(b)Penalty for
			 failure To provide noticeSection 6724(d)(2) of such Code is
			 amended by striking or at the end of subparagraph (BB), by
			 striking the period at the end of subparagraph (CC) and inserting ,
			 or, and by inserting after subparagraph (CC) the following new
			 subparagraph:
				
					(DD)section 7529 (relating to employer
				notification of availability of earned income
				credit).
					.
			(c)Clerical
			 amendmentThe table of sections for such chapter 77 is amended by
			 adding at the end the following new item:
				
					Sec. 7529. Employer notification of
				availability of earned income credit..
				
			(d)Effective
			 dateThe amendments made by this section shall apply with respect
			 to statements required to be provided under section 6051 of the Internal
			 Revenue Code of 1986 more than 180 days after the date of the enactment of this
			 Act.
			
